DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-5 and 48-62 are deemed to have an effective filing date of August9, 2018.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the oscillator of claim 50 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.84 (o) because a legend is required for the boxes designated by reference numerals “34”, “27”, “29” (Fig. 1); “34”, “50” (Fig. 4); “44”, “54”, “52”, “56” (Fig. 5); “43”, “45” (Fig. 6), “47”, “49” (Fig. 7A); “51” “53” (Fig. 7B); “55”, “57” (Fig. 7C); “134” “150”, “127”, “129” (Fig. 8); “234” “250”, “227”, “229”, “244” “245”, “247”, “249”  (Fig. 9); “302” “304”, “306”, “314”, “14’”, “34”, “27” (Fig. 10); “302” “304”, “306”, “314”, “114’”, “134”, “127” (Fig. 11); and “302” “304”, “306”, “314”, “214’”, “234”, “227”, “244” “245”, “247”, “249” (Fig. 12)  .
 CFR 1.84 (o) Legends.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 48-50, 53-55, and 57-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2012/0235503 to Kesler et al. (hereinafter referred to as “Kesler”).
Regarding claim 1, Kesler discloses a wirelessly-powered medical system (e.g., title and abstract), comprising: an intermediate energy transfer module configured to receive energy transferred from a main power source (e.g., paragraph [0493]: source 102S may be powered by AC voltage, current, or power sources such as a wall plug or powered from the electric grid and Fig. 1, 102S); a transferring magnetic resonator connected to the intermediate energy transfer module and configured to transmit a wireless power transfer signal (e.g., paragraphs [0034]-[0045]: wireless energy transfer system using magnetic resonators to transfer power from a power supply to an electronic device; [0613]: source resonator for medical systems may be in the ambulance); and a medical device configured for placement on, in, or in close proximity to a subject, the medical device requiring at least some input power to be fully operational, the medical device connected to a receiving magnetic resonator, wherein the transferring magnetic resonator is configured to exchange power wirelessly via the wireless power transfer signal with the receiving magnetic resonator (e.g., abstract, paragraphs [0606]: system described herein may be used for medical devices implanted in a subject; system may be used to power medical devices in or on a patient; [0608]: sensor patches; [0611]:  powering/charging oxygen systems, ventilators, monitors, patient beds; [0613]: resonator us on a patient sensor where the primary source resonator transfers wireless power to the medical sensor; [01095]: Fig. 133; [01109]: Fig. 137a implanted device 13708 is powered wirelessly).

As to claim 3, Kesler discloses the system of claim 2, wherein the medical device is configured to be implanted within the subject via placement through at least one surgical incision (e.g., paragraph [0607]: medical devices such as ventricular assist devices, pacemakers, defibrillators require surgical implantation due to their device form factor).
With respect to claim 4, Kesler discloses the system of claim 2, wherein the medical device is configured to be implanted within the subject via placement through one or more natural orifices (e.g., paragraph [0612]: the systems described herein may be used to power personal hearing aids that fit into the ear of the person).
As to claim 5, Kesler discloses the system of claim 1, wherein the medical device is configured to be secured on or adjacent the skin of the subject (e.g., paragraph [0606]: system described herein may be used for medical devices implanted in a subject; system may be used to power medical devices in or on a patient).
With respect to claims 48-49, Kesler discloses the system of claim 1, further comprising an inverter coupled to the intermediate energy transfer device and the inverter is configured to convert a DC voltage output from the intermediate energy transfer device to an AC signal (e.g., Fig. 87, 8720: DC voltage to AC voltage converters and paragraph [0826]: 8720 converts the voltages of the power source to 
As to claim 50, Kesler discloses the system of claim 48, wherein the inverter comprises an oscillator (e.g., Fig. 87, 8724).
With respect to claim 53, Kesler discloses the system of claim 1, further comprising a processor carried by the intermediate energy transfer device (e.g., paragraph [0530]: only the source contains a processor 2410S and Fig. 45, 2410S).
As to claim 54, Kesler discloses the system of claim 53, wherein the processor is configured to make adjustments related to impedance (e.g., paragraph [0530]: only the source has a processor and the source and the device may be in communication with each other and the adjustment of certain system parameters may be in response to control signals that have been wirelessly communicated – that is, the processor of Kesler is capable of adjusting the impedance parameter of the system as in paragraphs [0404]-[0412], [0424], and [0511].
With respect to claim 55, Kesler discloses he system of claim 54, wherein the processor is configured to transform the impedance of the transferring magnetic resonator (e.g., paragraphs [0404]-[0412], [0424], [0511], [0522], and [0533]).
As to claim 57, Kesler discloses the system of claim 1, wherein the wireless power transfer signal is a non-radiative signal (e.g., paragraph [0034]: a non-radiative or near-field wireless energy transfer scheme is disclosed).
.

Claims 59-60 and 62 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,032,557 to Bossetti.
Referring to claim 59, Bossetti discloses a wirelessly-powered medical system (e.g., abstract and column 3, lines 24-40), comprising: an intermediate energy transfer module configured to receive energy transferred from a main power source (e.g., column 6, lines 14-43 and Fig. 1A, 102: inductive power transmitter may have a power cord 106); a transferring magnetic resonator connected to the intermediate energy transfer module (e.g., Fig. 2, transmit coil 112 ) and configured to transmit a wireless power transfer signal (e.g., column 1, lines 8-11 and column 7, lines 43-45); and a medical device comprising a skin-placeable temperature sensor configured for placement on, in, or in close proximity to a subject (e.g., Fig. 2, inductive power receiver 202, column 5, lines 32-61 and column 7, lines 39-41), the medical device requiring at least some input power to be fully operational, the medical device connected to a receiving magnetic resonator (e.g., Fig. 2, receive coil 212 and column 7, line 43-56), wherein the transferring magnetic resonator is configured to exchange power wirelessly 
With respect to claim 60, Bossetti discloses the system of claim 59, wherein the skin-placeable temperature sensor is configured for placement on the skin of a subject (e.g., Fig. 1A, the temperature sensor 202 has straps so that it can be secured to a user’s wrist).
As to claim 62, Bossetti discloses the system of claim 59, wherein the intermediate energy transfer module and the medical device are each configured for two-way data transmission therebetween (e.g., column 5, line 62- column 6, line 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Kesler as applied to claim 1 above, and further in view of Bossetti.
With respect to claim 51, Kesler discloses the system of claim 1, but does not expressly disclose that the transferring magnetic resonator is carried by the intermediate energy transfer device. However, Bossetti, in a related art: tuning of primary and secondary resonant frequency for improved efficiency of inductive power transfer, that it was well-known in the wireless power transfer art to integrate the transferring magnetic resonator or coil 112 with the energy transfer device or inductive power transmitter 102 (see Fig. 2 of Bossetti). Accordingly, one of ordinary skill in the art would have recognized the benefits of having the transferring magnetic resonator carried by the intermediate energy transfer device in view of the teachings of Bossetti.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Kesler so that its magnetic resonator is carried by its intermediate energy transfer device, because Applicant has not disclosed that the magnetic resonator carried by the energy transfer device provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a magnetic resonator coupled to the energy transfer device as taught by  Kesler, because it provides a compact arrangement of the energy transfer system and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Kesler.


	 As to claim 52, Kesler discloses the system of claim 51, but does not expressly disclose that the transferring magnetic resonator has a footprint that is less than or equal to a footprint of the intermediate energy transfer device. However, Bossetti teaches that the footprint of the magnetic resonator is less than a footprint of the intermediate energy transfer device (see Fig. 2 of Bossetti). It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Kesler so that its magnetic resonator has a smaller footprint that that of its intermediate energy transfer device, because Applicant has not disclosed that the size of the footprint provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a magnetic resonator coupled to the energy transfer device with unknown sizes as taught by Kesler, because  the arrangement provides an efficient energy transfer system and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Kesler. Therefore, it would have been an obvious matter of design choice to modify Kesler to obtain the invention as specified in the claim.

Claims 56 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesler as applied to claim 1 above or Bossetti as applied to claim 59 above, and further in view of US Patent Application Publication No. 2014/0073848 to Fridez (hereinafter referred to as “Fridez”).

As to claim 61, Bossetti discloses the system of claim 59, but does not expressly disclose that the intermediate energy transfer module comprises a control configured to wirelessly operate or adjust the medical device.
	However, Fridez, in a related medical art: remotely powered remotely adjustable gastric band system, teaches that the remote energy transfer module (e.g., Fig. 1, 110 and Fig. 2) transfer power wirelessly to the implanted medical device and control various functionalities of the implant (e.g., abstract and  paragraph [0094] of Fridez). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of energy transfer module also having the capability of adjusting or operating the medical device that it charges in view of the teachings of Fridez. Consequently, in order to provide operation controls of the medical device being powered, one of ordinary skill in the art would have modified the system of Kessler or Bossetti so that their respective energy transfer modules have a control unit to control the operation or adjustments of the medical device in view of the teachings of Fridez that it is known in the medical arts to provide both remote power and control signals, and because the combination would have yielded a predictable result. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent No. 9,496,924 to Aber et al. is directed to a mobile wireless power system having a mobile wireless power source 10 with transmitting resonant coil 20 (Fig. 3) and an implanted medical device 19 that receives power from the power source via the receiving assembly 15 (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792